In a proceeding pursuant to CPLR article 78 to compel the appellants to provide certain documents relating to the revenues of the Greenport Water Department, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated October 17, 1997, which, inter alia, granted the petition and awarded the petitioner counsel fees and costs.
Ordered that the judgment is affirmed, with costs.
The appellants’ contention that the petitioner lacked standing or capacity to institute this proceeding is being raised for the first time on appeal and therefore we decline to reach this issue (see, Murray v Palmer, 229 AD2d 377).
The Supreme Court did not improvidently exercise its discretion in awarding the petitioner counsel fees and costs (see, Public Officers Law § 89 [4] [c]; Matter of Moore v Catus, 254 AD2d 360 [decided herewith]). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.